Metcalf, J.
The seventeenth section of St. 1855, c. 215, which prescribes the punishment of an unauthorized common seller of spirituous or intoxicating liquor, enacts that three several sales thereof, either to different persons or to the same person, “ shall be sufficient evidence ” of a violation of that section. The jury were therefore rightly instructed, that if they were convinced, beyond a reasonable doubt, that the defendant had made three several sales of intoxicating liquor, in violation of law, as alleged in each indictment, they were required by their oath to find the defendant guilty of being a common seller, as alleged. The jurors’ oath in this case is prescribed by the Rev. Sts. c. 137, § 7, in these words: “ You shall well and truly try the issue between the Commonwealth and the defendant, according to your evidence. So help you God.” And the jury could not, without disregarding their oath, refuse to find the defendant guilty, if they were convinced, beyond a reason*415able doubt, that there was evidence against him which the statute declares shall be sufficient to convict him. A jury has no right to acquit a defendant, who is proved to be guilty by legal and sufficient evidence, merely because they may think he ought not to have been indicted, or that the punishment of the offence with which he is charged is unreasonably severe. These matters are for the consideration of the legislature, grand jurors, prosecuting officers, and the governor and council.

Exceptions overruled.